Citation Nr: 0710960	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder (other than post traumatic stress 
disorder). 

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  

(The issue of entitlement to a waiver of overpayment of 
pension benefits in the amount of $18,934.97 is addressed in 
a separate remand under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in December 2004.  A transcript of that hearing is 
associated with the claims file.  

Issue not on appeal

As noted below, the RO denied the veteran's original claim of 
service connection for a nervous condition, including post 
traumatic stress disorder (PTSD) in April 1990 rating 
decision.  The decision was not appealed and became final.  
The veteran filed a claim to reopen in April 2003.  A March 
2004 rating decision determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for an acquired psychiatric disorder.  The RO did 
not address PTSD either in this decision or in the statement 
of the case issued in September 2004.  

In his February 2007 brief, the veteran's representative 
argued that the veteran's "service in a combat zone is 
sufficient to satisfy the prerequisites in order to consider 
the appellant as a combat veteran."  He cited the case of 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) in 
support of this assertion, stating that such a principle was 
"implied" by the holding of the Federal Circuit.  The Board 
interprets the representative's argument as a request to 
reopen the claim for service connection for PTSD.  In this 
regard, the Board notes that the issue of service connection 
for an acquired psychiatric disorder is separate from the 
issue of service connection for PTSD.  See Samuels v. West, 
11 Vet. App. 433, 436 (1998) citing Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).  Therefore the issue on appeal is 
as listed on the cover sheet and the issue of whether new and 
material has been received to reopen a claim of entitlement 
to service connection for PTSD is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed April 1990 RO rating decision denied 
entitlement to service connection for an acquired psychiatric 
disorder.  The additional evidence received since that 
decision does not raise a reasonable possibility of 
substantiating this claim on the merits.

2.  An unappealed August 2001 RO rating decision denied 
entitlement to service connection for a back disability.  The 
additional evidence received since that decision does not 
raise a reasonable possibility of substantiating this claim 
on the merits.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder (other than PTSD) is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2006).

2.  The August 2001 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a low back disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2003 VA letter, prior 
to the June 2003 (low back disability) and March 2004 
(acquired psychiatric disorder) rating decisions.  An 
additional VCAA letter was sent in January 2005.  The veteran 
was notified of the evidence necessary to reopen the claims 
of service connection for a low back disability and an 
acquired psychiatric disorder based on new and material 
evidence.  Specifically, the April 2003 VCAA letter informed 
the veteran: 

In order for us to reconsider this issue, 
you must submit new and material evidence 
to show that the condition was incurred 
in or aggravated by your active military 
service.  New evidence is evidence that 
has not previously been considered.  
Evidence that is merely cumulative and 
tends to reinforce a previously well-
established point is not considered new.  
Material evidence is evidence that is 
relevant to the issue of service 
connection.

In addition, the January 2005 VCAA letter informed the 
veteran:

Your claim for anxiety disorder was 
previously denied because there was no 
evidence that this condition either 
occurred in or was caused by service.  
Therefore, the evidence you submit must 
relate to this fact.  

Your claim for back condition was 
previously denied because the evidence 
did not show a relationship between the 
disability which occurred in service and 
the current condition.  Therefore, the 
evidence you submit must relate to this 
fact.  

These two sections satisfy the notice requirements pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional information or 
evidence so that VA could attempt to obtain the records.  In 
this way, the VCAA letters clearly satisfy the first three 
"elements" of the notice requirement.  In addition, the 
January 2005 letter stated:  "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  (Emphasis in original).  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and personal hearing testimony.  
In a June 2005 memorandum, the RO indicated that treatment 
records from the Winston-Salem VA Outpatient Clinic prior to 
1989 were unavailable.  The memorandum stated that all 
efforts to obtain the records had been exhausted and that 
further attempts would be futile.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  On the contrary, 
he reported in March 2006 that he had no further information 
or evidence to submit in support of his claims.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

As mentioned, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claims to 
reopen in April 2003, subsequent to this delimiting date.  So 
the current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD). 

In an April 1990 rating decision, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
The evidence of record at the time included the veteran's 
service medical records which were negative for any nervous 
condition and VA medical records showing that he was 
hospitalized in June 1989 for an adjustment disorder and that 
he was treated from July 1989 to March 1990 for anxiety 
disorder with depression.  

The basis of the RO's April 1990 denial of the claim was that 
there was no evidence indicating that anxiety disorder with 
depression was incurred in or aggravated by service.  The RO 
further found that adjustment disorder was a constitutional 
or a developmental condition for which service connection may 
not be granted.  The RO also noted that the veteran gave a 
history of alcohol abuse; however, such was considered due to 
willful misconduct.  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

The veteran filed his petition to reopen in April 2003.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

As explained, the prior April 1990 RO decision denied 
the veteran's claim because the evidence did not show that an 
acquired psychiatric disorder was either incurred in or 
caused by service.  

Since the April 1990 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
private and VA medical records dated between 1989 and 2006, 
Social Security Administration (SSA) records, and personal 
hearing testimony.  While this medical evidence may be 
considered "new" in that it was not of record at the time of 
the 1990 RO decision, it is not "material" because it does 
not show that the veteran suffers from an acquired 
psychiatric disorder that is related to his period of 
military service.  In fact, a vast majority of the records 
pertain to unrelated disabilities (mainly the low back 
disability discussed below).  While there are some records 
that reflect psychiatric diagnoses, including depression and 
depressive disorder with insomnia, these are not material 
because they do not suggest or otherwise show that any 
diagnosed psychiatric disorder is related to the veteran's 
military service.  Therefore, the evidence does not raise a 
reasonable possibility of substantiating the claim.

In addition, the Board notes that insofar as the veteran, 
through his testimony, suggests a relationship between any 
currently diagnosed psychiatric disorder, and service, his 
statements are insufficient to support the claim.  It is now 
well-established that a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See 38 C.F.R. § 3.159; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's acquired psychiatric disorder is etiologically 
related to his service, the new evidence does not raise a 
reasonable possibility of substantiating the claim.

Whether new and material has been received to reopen a claim 
of entitlement to service connection for a low back 
disability.  

In an August 2001 rating decision, the RO denied the 
veteran's claim of service connection for a back disability.  
The evidence of record at the time included service medical 
records showing treatment for mild back pain in April and May 
1970 and Forsyth Memorial Hospital reports dated September 
1992 to September 1997 showing no previous history of back 
problems until June 1992 when the veteran hit his back on a 
handle of a file cabinet and worker's compensation back 
surgery in September 1992.  The records also show that the 
veteran was hospitalized in 1997 for lumbar disc degeneration 
with a history of two prior back surgeries.  

The basis of the RO's August 2001 denial of the claim was 
that there was no medical evidence linking the veteran's 
current low back disability to his in-service injury.  The 
veteran did not file an appeal; hence, that decision is final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

The veteran filed his petition to reopen in April 2003.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

As explained, the prior August 2001 RO decision denied 
the veteran's claim because the evidence did not show that a 
relationship between the veteran's in-service complaint and 
his current low back condition.  

Since the August 2001 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
private and VA medical records dated between 1989 and 2006, 
SSA records, and personal hearing testimony.  This evidence 
includes Forsyth Memorial Hospital records; however, this 
evidence is duplicative as it was already part of the record 
at the time of the previous final determination.  Therefore, 
it is not "new" evidence for consideration.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  The Board notes that 
some of the VA medical records, namely those dated prior to 
August 2001, are also duplicative of evidence previously 
considered.  

While the remaining medical records are "new" in that they 
were not of record at the time of the 2001 RO decision, they 
are not "material" because they do not show that the 
veteran's current low back condition is related to his 
military service.  On the contrary, the SSA records reflect 
that the veteran was granted disability benefits effective in 
September 1997 based on lumbar disc disease.  This was due to 
an injury when he fell against a file cabinet in 1992.  There 
was no reference to any in-service injury.  Because the 
medical records do not suggest or otherwise show a link 
between the veteran's service and his current low back 
disability they are not material.  Therefore, the evidence 
does not raise a reasonable possibility of substantiating the 
claim.

As discussed above, the veteran is not competent to provide 
an opinion, himself, on medical matters such as the etiology 
of diseases.  See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  
Therefore, his hearing testimony is insufficient to support 
the claim.  

Because there is still no competent medical evidence that the 
veteran's low back disability is etiologically related to his 
service, the new evidence does not raise a reasonable 
possibility of substantiating the claim.

Conclusion

The Board finds that the veteran's attempt to reopen his 
claims of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) and a low back 
disability are unsuccessful.  

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claims.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran should 
produce competent medical evidence which relates his acquired 
psychiatric disorder (other than PTSD) and low back 
disability to his military service.  See 38 U.S.C.A. 
§ 5107(a) [it is the responsibility of the claimant to 
support a claim for VA benefits].




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD).  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  The claim remains 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


